Citation Nr: 1712984	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right leg vascular disorder, claimed as blood loss to the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1962 to March 1982.

These matters come to the Board of Veterans' Appeal (Board) from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues on appeal were denied by the Board in a March 2016 decision.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2017 Order, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the Veteran's service connection claims for hypertension and a right leg vascular disorder, claimed as blood loss, for additional development and consideration.  Additionally, while the Board notes that the Veteran's service connection claim for a colon disorder was also appealed to the Court, this issue was dismissed and is no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for hypertension and a right leg vascular disorder, which he attributes to active service, and most specifically to his toxic herbicide while serving in the Republic of Vietnam.  In this regard, the Veteran is presumed to have been exposed to herbicides during active service.  See 38 C.F.R. § 3.307(a)(6)(iii).

Hypertension is not a disorder that may be presumed related to toxic herbicide exposure.  38 C.F.R. §§ 3.307 & 3.309 (2016).  However, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  While this alone is insufficient to establish a link between hypertension and toxic herbicide exposure, there is sufficient evidence to determine that a VA examination and opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the Veteran's claim related to a right leg vascular disorder, the Veteran has asserted that this disorder is related to his hypertension.  As this claim is reliant on the outcome of the Veteran's hypertension, this issue may not be evaluated until the above development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Madigan, Washington, since April 2012, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of his hypertension.  The claims folder must be made available to and be reviewed by the examiner.  The examiner should offer the following opinions:

Is it at least as likely as not (50 percent or greater probability) that hypertension had its onset during active service or is otherwise related to such service?

Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by his presumed exposure to herbicide agents, including Agent Orange, during active service?

In answering these questions, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  The examiner should provide a rationale and basis for all opinions expressed.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge or missing evidence.

The examiner must consider all relevant lay and medical evidence of record.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of the Veteran's right leg vascular disorder.  The claims folder must be made available to and be reviewed by the examiner.  The examiner should offer the following opinions:

Is it at least as likely as not (50 percent or greater probability) that the right leg vascular disorder had its onset during active service or is otherwise related to such service?

Is it at least as likely as not (50 percent or greater probability) that the right leg vascular disorder is related to, or aggravated by, the Veteran's hypertension.

Is it at least as likely as not (50 percent or greater probability) that the right leg vascular disorder was caused by his presumed exposure to herbicide agents, including Agent Orange, during active service?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge or missing evidence.

The examiner must consider all relevant lay and medical evidence of record.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for hypertension and a right leg vascular disorder, claimed as blood loss, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




